     Case 1:19-cv-02542 Document 1 Filed 09/06/19 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. _____________________

BRUCE RASQUINHA, an individual,

        Plaintiff,

v.

STATE FARM FIRE AND CASUALTY COMPANY, an Illinois corporation,

      Defendant.
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

        Defendant State Farm Fire and Casualty Company (State Farm), pursuant to 28 U.S.C. §

1446, hereby removes the above-referenced action from the District Court, City and County of

Denver, Colorado, based on the following:

        1.      The above action was filed in the District Court, City and County of Denver,

Colorado, and is now pending before that Court. A copy of the Complaint and Jury Demand is

attached as Ex. A. A copy of the District Court Civil (CV) Case Cover Sheet is attached as Ex.

B. A copy of the Summons is attached as Ex. C. A copy of the Affidavit of Service is attached

as Ex. D. A copy of the Pretrial Order – Rule 16 is attached as Ex. E. A copy of the Delay

Reduction Order is attached as Ex. F. No other filings have occurred in the state court case.

        2.      The Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332,

as it is a civil action between parties of diverse citizenship, involving an amount alleged to be in

controversy exceeding $75,000.00, exclusive of interest and costs.

        3.      Plaintiff Bruce Rasquinha is a citizen of Colorado as he is “domiciled in the State
    Case 1:19-cv-02542 Document 1 Filed 09/06/19 USDC Colorado Page 2 of 4




of Colorado.” (Ex. A, ¶ 1.) See, e.g., Crowley v. Glaze, 710 F.2d 676, 678 (10th Cir. 1983)

(equating citizenship and domicile).

       4.      State Farm is a citizen of the State of Illinois, as it is an Illinois corporation with

its principal place of business in Illinois. (See Ex. A, ¶ 2; see also State Farm’s listing with the

Colorado Secretary of State business search website.1)

       5.      There is thus complete diversity between the parties pursuant to 28 U.S.C. §

1332(a)(1).

       6.      This action involves an amount alleged to be in controversy exceeding $75,000,

exclusive of interest and costs. The civil cover sheet filed in the state court action establishes

that the amount in controversy exceeds $75,000. (See Ex. B, ¶ 2: Plaintiff’s counsel certifies

that C.R.C.P. 16.1 does not apply because “I certify that the value of this party’s claims . . . is

reasonably believed to exceed $100,000.”) See also Paros Properties, LLC v. Colo. Cas. Ins.

Co., 835 F.3d 1264, 1272-73 (10th Cir. 2016) (Colorado state court civil cover sheet indicating

amount sought is greater than $100,000 suffices to start “removal clock” for purposes of 28

U.S.C. § 1446).

       7.      Plaintiff’s allegations in his Complaint also support an amount in controversy

exceeding $75,000. Plaintiff submitted a claim for loss to a residence dwelling and personal

property, under a homeowners policy issued to him by State Farm providing coverage under its

terms and conditions, after a vehicle struck the residence. (Ex. A, ¶¶ 13, 20.) Plaintiff alleges

delay by State Farm in paying dwelling coverage benefits in excess of $197,000, and further

1
 From a search for “State Farm Fire and Casualty Company,” at:
https://www.sos.state.co.us/biz/BusinessEntityDetail.do?quitButtonDestination=BusinessEntityResults&n
ameTyp=ENT&masterFileId=19871002031&entityId2=19871002031&fileId=19871002031&srchTyp=E
NTITY. The Court may take judicial notice of this information pursuant to Fed.R.Evid. 201(b)(2).


                                                 2
   Case 1:19-cv-02542 Document 1 Filed 09/06/19 USDC Colorado Page 3 of 4




alleges unpaid benefits for personal property coverage in the approximate amount of $45,000.

(See, e.g., Ex. A, ¶¶ 30, 67, 81-83.) Plaintiff alleges he is entitled to recover two times the

covered benefit and attorneys’ fees pursuant to C.R.S. §§ 10-3-1115 and -1116, and other alleged

damages. (Ex. A, “wherefore” clause.)

       8.      Given that Plaintiff’s state court civil cover sheet asserts the amount claimed

exceeds $100,000, and the allegations regarding asserted unreasonable delay/denial in payment

of dwelling and personal property coverage benefits and claim for attorneys’ fees, the asserted

amount in controversy in this action exceeds $75,000.

       9.      Accordingly, State Farm has demonstrated by a preponderance of the evidence

that it is entitled to remove this action pursuant to 28 U.S. C. § 1446(a). See McPhail v. Deere &

Co., 529 F.3d 947, 953 (10th Cir. 2008).

               Respectfully submitted,

                                             s/ Marilyn S. Chappell
                                             Jon F. Sands
                                             Marilyn S. Chappell
                                             Sweetbaum Sands Anderson PC
                                             1125 Seventeenth Street, Suite 2100
                                             Denver, Colorado 80202
                                             Phone: (303) 296-3377
                                             Fax: (303) 296-7343
                                             jsands@sweetbaumsands.com
                                             mchappell@sweetbaumsands.com

                                             ATTORNEYS FOR DEFENDANT




                                                3
   Case 1:19-cv-02542 Document 1 Filed 09/06/19 USDC Colorado Page 4 of 4




                              CERTIFICATE OF SERVICE

     I hereby certify that on September 6, 2019, I electronically filed the foregoing NOTICE
OF REMOVAL, WITH EX. A-F, with the Clerk of the Court using the CM/ECF system.

        I further certify that I emailed the foregoing NOTICE OF REMOVAL, WITH EX. A-
F, to the following:

David J. Furtado
Matthew W. Hamblin
Furtado Law PC
3773 Cherry Creek North Dr., Suite 755
Denver, CO 80209
dfurtado@furtadolaw.com
matthew@furtadolaw.com

                                                 s/ Megan MacLennan




                                             4
